Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	Applicants arguments and amendments filed 8/31/2021 has been considered.
Applicants also filed the declarations by Mr. Hendrik Gunawan (37 CFR 1.132) as filed on 8/31/2021 and on 1/7/2022 have been considered.
 	Applicants’ further submission of “Supplemental Response and Remarks” as filed on 1/21/2022 have been considered and entered. 
In brief, Supplemental Response and Remarks contain the following: 
 	(a) Amendments to the Specification begin on page 2 of applicants submitted paper. Clean Version of the Specification begins on page 14 of this paper. The specification has support for the amended independent claim 1 and 
(b) Amendments to the Claims including the amended independent claim 1 recite on pages 26-27 of applicants submitted paper and  
(c) Remarks/Arguments begin on page 28 of applicants submitted paper. 
Applicants declarations by Mr. Hendrik Gunawan (37 CFR 1.132) as filed on 8/31/2021 and on 1/7/2022  in combination with the latest filed claims (on pages 26-27)  and Remarks (Arguments) (From pages 28-29)  as submitted  as “Supplemental Response and Remarks” as filed on 1/21/2022 , overcome the rejections of record. Upon further review and search, examiner did not find any prior art which can address 

Status of the application
3.	Claims 1, 4-8, 10 are pending in this office action.
           Claims 2, 3, 9 have been cancelled.
            Claims 1, 4-8, 10 have been allowed.
	 
4.	In the claims 
Claims 1, 4-8 and 10 have been entered and allowed which recite on pages 26-27 of the latest submission of “Supplemental Response and Remarks” as filed on 1/21/2022. 

Reasons for allowance
5.	Applicants’ arguments and amendments in combination with the declarations
made by Mr. Hendrik Gunawan on 8/14/2021 and on 1/5/2022 have been considered and overcome the rejections of record.  The reasons are discussed below: 
	Applicants provided in remarks section (filed arguments on 8/31/2021 with AF/D 1.132), on pages 36-45 and considering affidavit, the criticality of the range amounts of indigestible carbohydrate and fat (e.g. coconut oil) amount of samples A and B which meet claimed invention compared to other samples C-F which have the amounts 
Applicants also further provided affidavit of declaration on 1/7/2022 and established the criticality of the claimed range amounts of indigestible carbohydrate with the fat amount content, having no agonistic role to suppress the benefit of non- digestible carbohydrate with respect to the glycemic response (negative effect) due to the presence of claimed range amount of fat in the composition (with respect to its beneficial effect on glycemic response. 
Therefore, the affidavit of declaration has established the “unexpected result”. Therefore, based on the arguments and established unexpected result, the application has been considered in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
5. 	Any inquiry concerning the communication or earlier communications from the 
examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is
(571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s
 Supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792      
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792